DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 1/27/2021 for application 16149547.  Claims 4 & 10 are canceled by Applicant.  Claims 14-17 were previously withdrawn from consideration.  Claims 1-3, 5-9, & 11-17 are pending.

Election/Restrictions
Claims 1 & 7 are allowable, in view of the examiner’s amendment below. The restriction requirement, as set forth in the Office action mailed on 4/13/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/13/2020 is withdrawn.  Claims 14-17, directed to a method, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings were received on 1/27/2021.  These drawings are accepted.
Response to Arguments
Applicant’s arguments (pp. 8-9 of Remarks) concerning the rejection of claims 1 & 7 have been fully considered and are persuasive in view of Applicant’s amendments.  Specifically, Patel fails to teach the limitations of previous claims 4 and 10, which limitations have been incorporated into the independent claims.  Additionally, Fuller fails to teach the orientations of the respective claimed features in amended claims 1 & 7, as noted by Applicant.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sebastien Clark on 3/12/2021.
The application has been amended as follows: 

IN THE CLAIMS:
1.  A fuel supply assembly for a gas turbine engine, the fuel supply assembly defining a central axis and comprising: 
a plurality of fuel injectors configured for mounting circumferentially to an engine casing of the gas turbine engine and to be serially interconnected about [[a]] the central axis, at least one pair of the plurality of fuel injectors having: 
a first fuel injector including a first manifold adapter, the first manifold adapter having a first outlet defined around a first outlet axis, the first outlet axis having a radial orientation relative to the central axis, and a first stem projecting radially inwardly from the first outlet and extending longitudinally along a first stem axis; and 
a second fuel injector including a second manifold adapter, the second manifold adapter having a second outlet defined around a second outlet axis, the second outlet axis having a radial orientation relative to the central axis, and a second stem projecting radially inwardly from the 
wherein the first fuel injector is fluidly connected to the second fuel injector via an inner transfer unit extending in a circumferential direction between the first manifold adapter and the second manifold adapter, and wherein the at least one pair of the plurality of fuel injectors is fluidly connected to a second adjacent pair of fuel injectors of the plurality of fuel injectors via an outer transfer unit extending in the circumferential direction from one of the first and second manifold adapters to the second adjacent pair of fuel injectors, the inner transfer unit being shorter in the circumferential direction than the outer transfer unit.  

7.  A gas turbine engine comprising: 
a combustor casing extending along an engine axis and circumferentially surrounding a combustion chamber; and 
a plurality of fuel injectors mounted circumferentially around the combustor casing and serially interconnected, at least one pair of the plurality of fuel injectors having: 
a first fuel injector including a first manifold adapter, the first manifold adapter having a first outlet defined around a first outlet axis, the first outlet axis having a radial orientation relative to the engine axis, and a first stem projecting radially inwardly from the first outlet and extending longitudinally along a first stem axis; 
a second fuel injector including a second manifold adapter, the second manifold adapter having a second outlet, the second outlet defined around a second outlet axis, the second outlet axis having a radial orientation relative to the engine axis, and a second stem projecting radially inwardly from the second outlet, the first and second outlet axes being disposed between the first and second stem axes; 
an inner transfer unit fluidly connecting the first manifold adapter to the second manifold adapter; and 


14.  A method for installing a fuel supply assembly to a gas generator casing of a gas turbine engine, the fuel supply assembly defining a central axis and comprising a plurality of fuel injectors configured for mounting circumferentially to an engine casing of the gas turbine engine and to be serially interconnected about the central axis, at least one pair of the plurality of fuel injectors having a first fuel injector including a first manifold adapter, the first manifold adapter having a first outlet defined around a first outlet axis, the first outlet axis having a radial orientation relative to the central axis, the first fuel injector further including a first stem projecting radially inwardly from the first outlet and extending longitudinally along a first stem axis, the at least one pair of the plurality of fuel injectors further including a second fuel injector, the second fuel injector including a second manifold adapter, the second manifold adapter having a second outlet defined around a second outlet axis, the second outlet axis having a radial orientation relative to the central axis, the second fuel injector further including a second stem projecting radially inwardly from the second outlet, the first and second outlet axes being disposed circumferentially between the first and second stem axes, wherein the first fuel injector is fluidly connected to the second fuel injector via an inner transfer unit extending in a circumferential direction between the first manifold adapter and the second manifold adapter, and wherein the at least one pair of the plurality of fuel injectors is fluidly connected to a second adjacent pair of fuel injectors of the plurality of fuel injectors via an outer transfer unit extending in the circumferential direction from one of the first and second manifold adapters to the second adjacent pair of fuel injectors, the inner transfer unit being shorter in the circumferential direction than the outer transfer unit, the method comprising: 
interconnecting the at least one pair of fuel injectors using [[an]] the inner transfer unit; 
mounting the at least one pair of fuel injectors and 
the second adjacent pair of fuel injectors the outer transfer unit

15. (Rejoined – Previously Presented by Applicant) The method as defined in claim 14, wherein interconnecting the at least one pair of fuel injectors includes retaining the inner transfer unit between a pair of shoulders of the at least one pair of fuel injectors.  

16. (Rejoined - Previously Presented by Applicant) The method as defined in claim 14, including circumferentially mounting nozzle heads of the fuel supply assembly and uniformly distributing the nozzle heads along a circumference of the gas generator casing.  

17.  The method as defined in claim 14, including circumferentially sliding the outer transfer unit between the at least one pair of fuel injectors and [[an]] the adjacent second pair of fuel injectors

Reasons for Allowance
Claims 1-3, 5-9, & 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 & 7, the prior art fails to teach, in combination with the other limitations of the respective claims, the inner and outer transfer units arranged and configured as claimed, with the inner transfer unit being shorter in the circumferential direction than the outer transfer unit.
Regarding Independent Claim 14, the method has been rejoined and includes all the limitations of allowable apparatus claim 1 and is therefore allowable for the same reasons as claim 1.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741